Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-24 are directed to a database (storing electronic records, 3D models, etc.), a model customization platform (i.e., a graphical user interface), a communication port (i.e., inherent to any system having multiple components and communicating with remote devices and/or computers/servers), retrieving a model from the database, customizing the model, and transmitting the customized model to an additive manufacturing platform without significantly more. This judicial exception is not integrated into a practical application because no control operation is performed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no controller is disclosed to show how an additive manufacturing platform is controlled to produce the final customized model as a final product/item/object.
Claim Objections
Claim 20 is objected to because of the following informalities:  “A non-transitory,” should have been “A non-transitory” in line 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas-Lapore et al (US Pub. 2017/0173889; hereinafter Thomas).

As per claim 1, Thomas discloses a system to facilitate creation of an industrial asset item, comprising: 

a model customization platform [Fig. 3; para 0073, 0153; a management facility; a web-based CAD platform or like that user can employ to modify designs and submit designs], including: an additive manufacturing model database storing electronic records [Fig. 3-4; 7-8, 10; para 0043, 0066, 0073, 0075, 0086, 0178; the management facility includes a processor, a memory, database(s), network interface(s) and so forth; the management facility may be configured to allow a plurality of users to share, view, edit, copy, search for, and create computerized models, as well as communicate with one another for collaboration], 

a communication port to exchange information with an additive manufacturing platform [Fig. 2-4; para 0043, 0049-0051; communicating], and 

a model customization platform computer processor, coupled to the additive manufacturing database and the communication port [Fig. 3-4; 7-8, 10; para 0043, 0066, 0073, 0086, 0178; the management facility includes a processor, a memory, database(s), network interface(s) and so forth], adapted to: 

receive additive manufacturing printer capability data from the additive manufacturing platform [para 0009, 0052, 0055; fabrication according to each printer’s capabilities], 

retrieve the primary engineering model from the additive manufacturing model database [Fig. 4; receive first model; para 0059, 0075, 0082, 0102; provided a search engine for locating a particular 3D model in the database; the computerized models may be retrieved by a user from a database; receiving a first computerized model (the computerized mode may be an original model created by a user, or a model provided by a content source or the like, e.g., a model purchased by the user)], 

create a customized version of the primary engineering model in accordance with the additive manufacturing printer capability data and the primary engineering model [Fig. 3-4, 8, 10; receive user modification; para 0066, 0075-0076, 0118; a web-based design interface that permits a user to create and modify models; the user interface may include a CAD or other drawing program for the creation, editing, manipulation, copying, and so forth of a computerized model; para 0009, 0055, 0088, 0176; selecting a printer based on a printer capability as criteria], and 

transmit the customized engineering model to the additive manufacturing platform [Fig. 4; transmit instructions as print job for printing; para 0085; transmitting the instructions as a print job for execution by the 3D printer].


As per claim 18, Thomas discloses a computer-implemented method to facilitate creation of an industrial asset item, comprising: 

receiving, at a model customization platform from an additive manufacturing platform, additive manufacturing printer capability data [para 0009, 0052, 0055; fabrication according to each printer’s capabilities]; 

[Fig. 4; receive first model; para 0059, 0075, 0082, 0102; provided a search engine for locating a particular 3D model in the database; the computerized models may be retrieved by a user from a database; receiving a first computerized model (the computerized mode may be an original model created by a user, or a model provided by a content source or the like, e.g., a model purchased by the user)]; 

creating a customized version of the primary engineering model in accordance with the additive manufacturing printer capability data and the primary engineering model [Fig. 3-4, 8, 10; receive user modification; para 0066, 0075-0076, 0118; a web-based design interface that permits a user to create and modify models; the user interface may include a CAD or other drawing program for the creation, editing, manipulation, copying, and so forth of a computerized model; para 0009, 0055, 0088, 0176; selecting a printer based on a printer capability as criteria]; and 

transmitting the customized engineering model to the additive manufacturing platform [Fig. 4; transmit instructions as print job for printing; para 0085; transmitting the instructions as a print job for execution by the 3D printer].


As per claim 20, Thomas discloses a non-transitory computer-readable medium storing program code, the program code executable by a processor of model customization platform to 

receiving, at a model customization platform from an additive manufacturing platform, additive manufacturing printer capability data [para 0009, 0052, 0055; fabrication according to each printer’s capabilities]; 

retrieving, by the model customization platform from an additive manufacturing model data database, a primary engineering model associated with the industrial asset item [Fig. 4; receive first model; para 0059, 0075, 0082, 0102; provided a search engine for locating a particular 3D model in the database; the computerized models may be retrieved by a user from a database; receiving a first computerized model (the computerized mode may be an original model created by a user, or a model provided by a content source or the like, e.g., a model purchased by the user)]; 

creating a customized version of the primary engineering model in accordance with the additive manufacturing printer capability data and the primary engineering model [Fig. 3-4, 8, 10; receive user modification; para 0066, 0075-0076, 0118; a web-based design interface that permits a user to create and modify models; the user interface may include a CAD or other drawing program for the creation, editing, manipulation, copying, and so forth of a computerized model; para 0009, 0055, 0088, 0176; selecting a printer based on a printer capability as criteria]; and 

[Fig. 4; transmit instructions as print job for printing; para 0085; transmitting the instructions as a print job for execution by the 3D printer].


As per claim 21, Thomas discloses a system to facilitate creation of an industrial asset item, comprising: 

a model customization platform [Fig. 3; para 0073, 0153; a management facility; a web-based CAD platform or like that user can employ to modify designs and submit designs], including: a communication port for exchanging information with an additive manufacturing platform [Fig. 2-4; para 0043, 0049-0051; communicating], and a model customization platform computer processor coupled to the communication port and to an additive manufacturing model database [Fig. 3-4; 7-8, 10; para 0043, 0066, 0073, 0086, 0178; the management facility includes a processor, a memory, database(s), network interface(s) and so forth], said database storing electronic records including a primary engineering model associated with the industrial asset item [Fig. 3-4; 7-8, 10; para 0043, 0066, 0073, 0075, 0086, 0178; the management facility includes a processor, a memory, database(s), network interface(s) and so forth; the management facility may be configured to allow a plurality of users to share, view, edit, copy, search for, and create computerized models, as well as communicate with one another for collaboration], the model customization platform computer processor adapted to: 

[para 0009, 0052, 0055; fabrication according to each printer’s capabilities], 

retrieve the primary engineering model from the additive manufacturing model database [Fig. 4; receive first model; para 0059, 0075, 0082, 0102; provided a search engine for locating a particular 3D model in the database; the computerized models may be retrieved by a user from a database; receiving a first computerized model (the computerized mode may be an original model created by a user, or a model provided by a content source or the like, e.g., a model purchased by the user)], 

create a customized version of the primary engineering model in accordance with the additive manufacturing printer capability data and the primary engineering model [Fig. 3-4, 8, 10; receive user modification; para 0066, 0075-0076, 0118; a web-based design interface that permits a user to create and modify models; the user interface may include a CAD or other drawing program for the creation, editing, manipulation, copying, and so forth of a computerized model; para 0009, 0055, 0088, 0176; selecting a printer based on a printer capability as criteria], and 

transmit the customized engineering model to the additive manufacturing platform [Fig. 4; transmit instructions as print job for printing; para 0085; transmitting the instructions as a print job for execution by the 3D printer].


As per claim 2, Thomas discloses wherein the additive manufacturing printer capability is associated with at least one of: (i) an additive manufacturing printing technique, (ii) a printer manufacturer, (iii) a printer model, and (ix) a software version associated with a printer [para 0031; implementation of 3D printers using variety of techniques; para 0067; manufactures; para 0127, 0134; printer types; para 0077, 0103; version control; para 0048, 0071; software].

As per claim 3, Thomas discloses wherein the additive manufacturing printer capability is associated with at least one of: (i) a resolution. (ii) a layer thickness, (iii) an X-Y resolution, (iv) a dots-per-square inch value, (v) a micrometer value, and (vi) a build envelope [para 0084, 0112, 0137; printer resolutions; para 0090; thicker fabrication layers; para 0098; x-y-z position, print resolution].

As per claim 4, Thomas discloses wherein the additive manufacturing printer capability is associated with at least one of: (i) an electron beam power, and (ii) a laser power [para 0031, 0079; laser sintering].

As per claim 5, Thomas discloses wherein the additive manufacturing printer capability is associated with at least one of: (i) a raw material, and (ii) a powder characteristic [para 0038; build material].

As per claim 6, Thomas discloses wherein the additive manufacturing printer capability is associated with at least one of: (i) a component capability, (ii) a laser type, (iii) a print nozzle type, (iv) a speed, and (v) a tolerance [para 0009, 0052; a printer capability; para 0031; laser sintering; para 0032, 0038; an extruder; abstract; para 0005; fabrication speed]. 

As per claim 7, Thomas discloses wherein the additive manufacturing printer capability is associated with at least one of: (i) an environmental capability, (ii) a temperature, and (iii) a cleanliness value [abstract; Fig. 2; para 0005; fabrication environment; para 0034-0035; temperature].

As per claim 8, Thomas discloses wherein the additive manufacturing printer capability is associated with at least one of: (i) an inspection capability, and (ii) geographic information [para 0046; automatic inspection; para 0055, 0149, 0176; geographical proximity].

As per claim 9, Thomas discloses wherein at least one of the primary engineering model and customized engineering model are associated with at least one of: (i) a scan path, (ii) a computer aided design file, (iii) an additive manufacturing file format, and (iv) a standard tessellation language file [para 0071; 3D scanners; para 0077, 0103; computer aided design (CAD); para 0103; file formats such as STL or like].

As per claims 10 and 23, Thomas discloses further comprising: the additive manufacturing platform, including: an additive manufacturing platform database storing electronic records including the additive manufacturing capability data [Fig. 3-4; 7-8, 10; para 0043, 0066, 0073, 0075, 0086, 0178; the management facility includes a processor, a memory, database(s), network interface(s) and so forth; the management facility may be configured to allow a plurality of users to share, view, edit, copy, search for, and create computerized models, as well as communicate with one another for collaboration], an additive manufacturing communication port to exchange information with the model customization platform, the model customization platform being remote from the additive manufacturing platform [Fig. 2-4; para 0043, 0049-0051; communicating], and an additive manufacturing computer processor coupled to the additive manufacturing communication port and adapted to transmit an indication of the additive manufacturing capability data to the model customization platform [Fig. 3-4; 7-8, 10; para 0043, 0066, 0073, 0086, 0178; the management facility includes a processor, a memory, database(s), network interface(s) and so forth].

As per claims 11 and 19, Thomas discloses wherein the additive manufacturing platform further comprises: an additive manufacturing printer associated with at least one of (i) three- dimensional printing, (ii) vat photopolymerization, (iii) material jetting, (iv) binder jetting, (vi) material extrusion, (vii) powder bed fusion, (viii) sheet lamination, and (ix) directed energy deposition [abstract; para 0003; a three-dimensional (3D) printer; para 0031-0032; an extruder; para 0031, 0080; using fused deposition modeling].

As per claims 12 and 24, Thomas discloses further comprising: a customer platform, associated with a customer, to transmit an industrial asset item request for the industrial asset [Fig. 8; a user interface; para 0053, 0123, 0157; a web browser or similar on client device].

As per claim 15, Thomas discloses wherein the digital transaction platform communicates with a plurality of additive manufacturing platforms, at least some of which have differing additive manufacturing capability data, and a plurality of customer platforms requesting different industrial asset items [Fig. 2-3; para 0006-0007, 0061, 0072; para 0009, 0055, 0088, 0176; selecting a printer based on a printer capability as criteria].

As per claim 16, Thomas discloses wherein the model customization platform is associated with at least one of (i) a single network cloud-hosted topology, (ii) a multiple network cloud-hosted topology, and (iii) a participant hosted intranet environment [Fig. 2; para 0050, 0063, 0073; cloud-based service].

As per claim 17, Thomas discloses wherein the industrial asset item is associated with at least one of (i) an engine, (ii) an aircraft, (iii) a dam, (iv) a locomotive, (v) power generation, and (vi) a wind turbine [para 0075, 0110; automotive parts].

As per claim 22, Thomas discloses further comprising: the additive manufacturing model database storing electronic records including a primary engineering model associated with the industrial asset item [Fig. 3-4; 7-8, 10; para 0043, 0066, 0073, 0075, 0086, 0178; the management facility includes database(s); the management facility may be configured to allow a plurality of users to share, view, edit, copy, search for, and create computerized models; database(s) are accessed by engineers (e.g., industrial engineers, mechanical engineers, design engineers, and so forth)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Lapore et al (US Pub. 2017/0173889; hereinafter Thomas) in view of Lang et al (US Pub. 2018/0069899; hereinafter Lang).

As per claims 13-14, Thomas discloses the invention substantially. Thomas does not specifically disclose use of a distributed ledger and/or blockchain technology in his disclosed security and authentication technique. But it would have been obvious a routineer in the art as the use of a distributed ledger and/or or blcokchain technology is well-known. However, Lang (in the same field of endeavor) clearly discloses utilization of the distributed ledger and blockchain technology [para 0194]. Therefore, it would have been obvious to one of ordinary 


Short summary of cited prior art by the examiner in PTO-892 form but not used in rejection above.
A. US-20160185044 discloses that the hardware and software properties of a three-dimensional printer can be queried and applied to select suitable directly printable models.
B. US-10307961 discloses that the 3D printer can be configured to, prior to producing the physical object corresponding to the modified CAD sold model, modify the CAD solid model by applying a 3D model customization stored on the 3D printer itself.
C. US-20140336808 discloses a user interface for a model customization system in a manufacturing process for 3D printer objects.
E. US-20130329258 discloses downloadable three-dimensional models and printers might be made to fabricate any object, practical or otherwise, that is amenable to fabrication according to each printer’s capabilities.
F. US-20160054726 discloses that a 3D model developer may upload fabricated 3D models in a 3D printable warehouse as charged models. By providing models of customized components of special purposes, which cannot be mass-produced, and product fabricated in consideration of characteristics of individual consumers, it is possible to establish a business model for small quantity batch product.
G. US-20180099496 discloses that receiving printer capability data in an additive manufacturing is well-known.
H. US-20210256580 discloses selecting a 3D printer device indexed within the system locally or remotely and a user can customize a saved model in a database.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116